Citation Nr: 1414060	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  13-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating for seizures in excess of 20 percent for the period prior to November 24, 2009.

2.  Entitlement to a rating for seizures in excess of 20 percent from November 24, 2009, to May 6, 2012, and in excess of 40 percent from May 7, 2012, forward.  

3.  Entitlement to a rating in excess of 50 percent for depressive disorder.

4.  Entitlement to an effective date earlier than May 7, 2012, for the award of a total disability on the basis of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2011 and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In December 2011, the RO granted service connection for seizures and assigned an initial disability rating of 20 percent effective March 19, 2003.  

The Veteran appealed from the initial rating assigned for seizures; she subsequently submitted a claim for a TDIU.  In January 2013, the RO granted a rating of 40 percent for seizures effective May 7, 2012; an increased rating of 50 percent for service-connected depressive disorder effective January 6, 2012; and a TDIU effective May 7, 2012.  In March 2013, the Veteran's attorney disputed the 50 percent rating for depressive disorder and the effective date for the grant of a TDIU.  Therefore, these issues are under the Board's jurisdiction.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.201, 20.302 (2013) (stating the requirements for a valid and timely notice of disagreement to start the appeal process).

The Veteran's attorney also indicated in March 2013 that she wanted to appeal from the "evaluation and effective date" of the ratings for the Veteran's service-connected seizures in the January 2013 RO decision.  This indicated a continued rating of 20 percent since March 13, 2003, and a higher rating of 40 percent since May 7, 2012.  In response to the initial rating decision in February 2011 that granted service connection and an initial 20 percent rating for seizures, however, the Veteran's attorney only disputed the rating assigned, not the effective date.  There is no other communication from the Veteran indicating an appeal from the effective date for the award of service connection.  As such, the attorney's March 2013 statement is a request for a rating in excess of 40 percent, and that the higher rating be awarded earlier during the appeal period.  This is already contemplated by the issue of a higher initial rating for seizures, which remained on appeal despite the grant of a partial higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The evidence is sufficient to determine the appropriate initial rating for seizures prior to November 24, 2009; however, additional development is necessary for the remaining period.  Therefore, this issue is bifurcated as stated on the first page.

The Veteran initially requested a formal RO hearing, which was scheduled for April 2013; however, her attorney subsequently cancelled the hearing.  In a March 2013 statement of appeal, the Veteran's attorney indicated that no hearing was requested.  

The issues of entitlement to a rating for seizures in excess of 20 percent from November 24, 2009, to May 6, 2012, and in excess of 40 percent from May 7, 2012, forward; an increased rating for depressive disorder in excess of 50 percent; and an effective date earlier than May 7, 2012, for the grant of a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

Prior to November 24, 2009, the Veteran had minor seizures of varying frequency; they did not average at least 5-8 times per week, and there were no major seizures.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 20 percent for seizures prior November 24, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.121, 4.122, 4.124a, DC 8911, General Rating Formula for Major and Minor Epileptic Seizures (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Procedural Duties

VA has a duty to provide notice and assistance in substantiating a claim for benefits, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran's claim arises from the initial rating assigned after the award of service connection in a December 2011 rating decision.  She was afforded adequate notice as to her service connection claim, including the evidence and information to establish a disability rating and effective date, in previous letters, including in November 2007.  No additional notice was required as to downstream elements such as the disability evaluation.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Concerning the duty to assist, all identified, pertinent medical evidence was obtained, including VA and private treatment records from 2003 through November 23, 2009.  Subsequent VA examinations in March 2010 and July 2012 indicated a diagnosis consistent with these records.  There is no argument or indication that the examinations are inadequate, or that the available evidence does not accurately reflect the severity of the Veteran's disability prior November 24, 2009.  There is a paper claims file and a paperless claims file on Virtual VA; however, all pertinent records currently in the electronic file are also associated with the claims file.  

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II.  Merits of the Claims  

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran's seizures are currently rated as 20 percent disabling prior to May 27, 2012, and 40 percent disabling thereafter, under Diagnostic Code (DC) 8911, for petit mal epilepsy or minor seizures.  38 C.F.R. § 4.124a.  The available evidence is sufficient to determine the appropriate rating prior to November 24, 2009.  

Epilepsy or seizure disorders are rated under the General Rating Formula for Major and Minor Epileptic Seizures (General Rating Formula).  38 C.F.R. § 4.124a, DCs 8910 and 8911.  Grand mal epilepsy is rated as major seizures, and petit mal epilepsy is rated as minor seizures.  Id.  A "major seizure" is characterized by a generalized tonic-clonic convulsion with unconsciousness.  A "minor seizure" consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type), or sudden loss of postural control (akinetic type).  Id. at Notes (1) and (2).  

Similarly, psychomotor seizures will be rated under the General Rating Formula as "major seizures" when characterized by automatic states and/or generalized convulsions with unconsciousness.  Psychomotor seizures will be rated as "minor seizures" when characterized by brief transient episodes of random motor movements, hallucinations, perceptual illusions, abnormalities of thinking, memory or mood, or autonomic disturbances.  38 C.F.R. § 4.124a, DC 8914.

Epilepsy or seizure disorder warrants a 20 percent rating when there is at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last 6 months.  A 40 percent rating is assigned where there is at least 1 major seizure in the last 6 months or 2 in the last year, or an average of at least 5 to 8 minor seizures weekly.  A 60 percent rating will be assigned for seizure disorder averaging at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  An 80 percent rating is warranted where there is an average of at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent rating will be assigned where there is an average of at least 1 major seizure per month over the last year.  38 C.F.R. § 4.124a, DC 8911, General Rating Formula.  

Competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted to establish the frequency of seizures or epileptic attacks.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.

In this case, the reports of severity and frequency of seizures by the Veteran and her mother, as contained in the treatment records and VA examination reports,  are generally consistent.  The Veteran was diagnosed with complex partial seizures in 1990, after suffering a generalized tonic-clonic (GTC) or grand mal seizure, i.e., a major seizure.  See, e.g., January 2003 private record; February 2004 VA treatment record.  The May 2012 VA examiner noted that the diagnosis throughout the appeal period was psychomotor epilepsy (complex partial seizures, temporal lobe seizure).  The Veteran denied having any GTC seizures since 1990 on several occasions in 2004.  There is no other evidence of a major seizure prior to November 24, 2009.  

Rather, the evidence establishes only minor seizures during the appeal period prior to November 24, 2009.  The Veteran described her seizures as being brief or lasting several minutes.  They were associated with feelings of déjà vu, memory loss, brief interruption of consciousness (such as that she stops talking), and sometimes feelings of fear, being "stunned," or nausea.  The Veteran denied complete loss of consciousness, and she reported being able to continue driving without trouble during these episodes.  See, e.g., private records in January 2003 and March 2003; VA treatment records in February 2004, November 2006, and November 2009.

During this period, the Veteran required continuous medication to control her seizures.  She had a vagal nerve stimulator (VNS) implanted in November 2006 for treatment because she continued to have breakthrough seizures despite medications.  

The Veteran had minor seizures of varying frequency, ranging from less than once per month to six or more times per day.  They increased in frequency during periods of higher stress, when she did not get enough sleep, and when she did not take her medications as prescribed.  See, e.g., private records in January 2003 (seizures about twice per week for about 12 months) and March 2003 (no seizures in last two weeks); VA records in September 2003 (no seizures in last 40 days), February 2004 to May 2004 (increased frequency with sometimes 2-3 seizures per day due to less sleep), August 2004 (seizures again averaging 2 per week for last 2 weeks), February 2005 (last seizure was about a month earlier), December 2005 (recently had seizures upwards of 6 per day due to worsening depression, but they had decreased back to her "baseline frequency"), March 2006 (had some seizures in prior 2 months), May 2006 (seizures had been "fleeting," although there were 3 seizures on one day and one seizure on another day), August 2006 (noting a reduction in seizures), November 2006 (she "still" had seizures about 10 times per month), November 2006 to June 2007 (noting a series of seizures shortly after VNS implantation, with 0-3 interval seizures between follow-up sessions every 2-4 weeks), February 2008 (seizures were "rare" in the past few months, and she remembered only one that was very mild), September 2008 (had increased frequency of seizures during vacation due to higher stress and less sleep, but she had being doing well before that and was somewhat better afterwards), December 2008 (doing better and was having no seizures as long as she got enough sleep, although she often did not get enough sleep), August 2009 (seizure disorder noted to be doing well), October 2009 (increased seizures during a stressful period), November 2009 (reporting multiple seizures over a 4-day period when she had not being taking medications, but that she was "back to her baseline").  Similarly, during the March 2010 VA examination, the Veteran reported having minor seizures about two times per week that lasted 5-10 minutes; however, there are no treatment records in the file to establish the frequency after November 23, 2009.

In sum, although the Veteran had increased frequency of minor seizures at times, these periods generally lasted for no more than a few days at a time, and the Veteran had several periods were she had no seizures for several weeks.  Moreover, there is no indication that the Veteran had increased frequency averaging at least 5 to 8 seizures per week in any 6-month or 1-year period.  As such, the evidence does not establish an average of at least 5 to 8 minor seizures per week, or any major seizures, prior to November 24, 2009, as required for a rating of 40 percent or higher.  See 38 C.F.R. § 4.124a, DC 8911, General Rating Formula.  The criteria for a rating in excess of 20 percent for seizures are not met for this period.  Id.

All potentially applicable diagnostic codes have been considered in determining the appropriate rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staging is not appropriate for this period, as the Veteran's seizure symptomatology was relatively stable, and any increases were not sufficient for a higher rating for the reasons discussed above.  See Fenderson, 12 Vet. App. at 126-127.

There is no need for extraschedular referral under 38 C.F.R. § 3.321(b)(1).  The Veteran complained of minor seizures of varying frequency, as detailed above.  This symptomatology is fully contemplated by the schedular criteria; therefore, the rating schedule is adequate, and it is not an exceptional or unusual disability picture.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008) (discussing the three-pronged analysis to determine whether extra-schedular referral is necessary under § 3.321).  

Although the Veteran is unemployed, she has already been awarded a TDIU.  The issue of entitlement to an earlier effective date is being remanded for procedural requirements, and no further discussion is needed at this time.  

The preponderance of the evidence is against a rating in excess of 20 percent for seizures for the period prior to November 24, 2009.  Therefore, reasonable doubt does not arise, and the claim must be denied in that respect.  38 C.F.R. § 4.3.


ORDER

An initial rating for seizures in excess of 20 percent prior to November 24, 2009, is denied.  


REMAND

With respect to seizure disorder, there are no treatment records in the claims file dated from November 24, 2009, forward.  It appears that the Veteran continued to receive regular VA treatment for her seizures; indeed, a July 2011 VA examination addendum report quotes pertinent VA treatment records dated in April and May 2011.  These records indicate possible increased frequency and inpatient treatment for seizures.  Further, the May 2012 VA examiner noted that the Veteran had at least one major seizure in the past year or six months, with no further explanation.  These records should be obtained, as they are appear to be pertinent and may help substantiate the claim.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1).  

Additionally, as the last VA examination was nearly two years ago and there appears to be pertinent outstanding evidence, the Veteran should be afforded a new VA examination for her seizures.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA has a duty to provide a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment). 

The Veteran (through her attorney) submitted a timely notice of disagreement in March 2013 to the January 2013 RO decision that awarded a rating of 50 percent for depression effective January 6, 2012, and granted a TDIU effective May 7, 2012.  She disputed the 50 percent rating for depression, and the effective date for the grant of a TDIU.  A Statement of the Case has not yet been provided; therefore, the Board has no discretion, and these claims must be remanded for such purpose.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records dated since November 24, 2009, including any inpatient treatment for seizures.  If any records cannot be obtained, notify the Veteran and allow an opportunity for her to provide them.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of her seizures.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should record the nature and frequency of the Veteran's seizures, to include whether they are major or minor seizures. 

3.  Then, readjudicate the issue of entitlement to a rating for seizures in excess of 20 percent from November 24, 2009, to May 6, 2012, and a rating in excess of 40 percent for such disability from May 7, 2012, forward.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board for review, if otherwise in order.

4.  Provide a Statement of the Case on the issues of entitlement to a rating in excess of 50 percent for depressive disorder, and entitlement to an effective date earlier than May 7, 2012, for the grant of a TDIU.  Also, advise the Veteran that a substantive appeal has not been received concerning these issues, and the requirements for submitting an adequate and timely substantive appeal.  Thereafter, if a timely substantive appeal is received, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals for appropriate action must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


